            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 1 of 36




Randy M. Andrus (10392)
ANDRUS LAW FIRM, LLC
299 South Main Street, Suite 1300
Salt Lake City, Utah 84111-2241
Telephone: (801) 535-4645
Email: randy@andrusfirm.com

Attorney for Plaintiffs


                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 BAYLEE JENSEN;                                          COMPLAINT FOR DAMAGES
 JESSICA McCARTNEY;

                             Plaintiffs,                  (JURY TRIAL DEMANDED)

 vs.
                                                             Case No.2:19-cv-00413-EJF
 XLEAR, INC.; WILLIAM (BILL) ROBBS;
 DOES 1 through 50, inclusive,                                    Honorable Judge

                             Defendants.                  Magistrate Judge Evelyn J. Furse



       COME NOW, Plaintiffs, and without waiver of any rights or entitlements, including to

amend, allege against Defendants jointly and severally, as follows:

                            I. PARTIES AND RELATED PARTIES

       1.      Plaintiff, BAYLEE JENSEN (hereinafter “Plaintiff” or “JENSEN”) is, and at all

times mentioned in this Complaint was, an individual, residing in the State of Utah.

       2.      Plaintiff, JESSICA McCARTNEY (hereinafter “Plaintiff” or “McCARTNEY”)

is, and at all times mentioned in this Complaint was, an individual, residing in the State of Utah.
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 2 of 36




       3.        Plaintiffs are informed, and believe and on that basis allege that Defendant,

XLEAR, INC. (hereafter “Defendant” or “XLEAR”) is, and at all times mentioned in this

Complaint was, a business entity, located and/or doing business from its registered place of

business in Utah County, State of Utah.

       4.        Defendant, WILLIAM (BILL) ROBBS (hereinafter “Defendant” or “ROBBS”)

is, and at all times mentioned in this Complaint was, an individual, residing in Utah County,

State of Utah.

       5.        Plaintiffs are ignorant of the true names and capacities of Defendants sued herein

as DOES 1 through 50, and therefore sue said Defendants by such fictitious names. Plaintiffs

are informed and believe, and on that basis, allege that each Defendant named herein is

responsible in some manner for the acts, omissions, and occurrences herein alleged, and that

Plaintiffs’ damages, as hereinafter alleged, were proximately caused by such occurrences.

Plaintiffs will amend this Complaint to allege the true names and capacities of such Defendants

when they are ascertained and based on her rights to conduct discovery.

       6.        Plaintiffs are informed and believe, and on that basis allege, that each Defendant

may or may not have been the agent, servant, and/or employee of each Defendant and may or

may not have acted in a concerted conspiracy, pursuant to a common plan, civil conspiracy, or

other common and/or integrated enterprise, and that each Defendant may or may not have

authorized, ratified, and/or negligently supervised, each act of each Defendant, and that each

Defendant is and/or may or may not be the alter ego of each Defendant. Plaintiffs are informed

and believe and, on that basis, allege that Defendants were and are responsible for the acts

causing Plaintiffs’ damages. All Defendants are collectively referred to as “Defendants”.



                                                  2
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 3 of 36




                              II. JURISDICTION AND VENUE

       7.      The Court has jurisdiction over this matter by virtue of federal question

jurisdiction, including arising under the laws of the United States, including Title VII of the Civil

Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. §§ 2000e-2(a), et seq. for employment

discrimination, including as amended by The Pregnancy Discrimination Act of 1978 (“PDA”)

(Pub.L. 95-555), Section 701 of The Civil Rights Act of 1964, subsection (k). Jurisdiction is

specifically conferred on this Court by the United States Constitution and under its Amendments,

including of Equal Protection, and the laws of the United States including the above federal

statutes. Equitable and other relief are also sought, including under 42 U.S.C. 2000e(5)(g). The

Court also has supplemental and/or ancillary jurisdiction over related pendant claims which also

exist. Jurisdiction is also based on 28 U.S.C. §§ 1331, 1343, and 1367.

       8.      Venue is proper by virtue of 28 U.S.C. § 1391 as the parties reside; have their

principal place of business; are incorporated; are citizens with physical presence and the intent to

remain indefinitely in Utah and in this District; and/or are subject to jurisdiction in this District

as the the most significant contacts, events or omissions giving rise to the claims occurred here.

The claims and circumstances herein share and arise out of a common nucleus of operative facts.

                 III. EXHAUSTION OF ADMINISTRATIVE REMEDIES

       9.      On or about May 18, 2018, Plaintiff Baylee Jensen filed Charges of

Discrimination including with the United States Equal Employment Opportunity Commission

(“EEOC”), case number 35C-2018-00411.




                                                  3
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 4 of 36




       10.     On or about June 4, 2018, Plaintiff Jessica McCartney filed Charges of

Discrimination including with the United States Equal Employment Opportunity Commission

(“EEOC”), case number 35C-2018-00472.

       11.     On or about March 21, 2019, the EEOC issued a Notice of Right to Sue to each

Plaintiff, attached hereto as EXHIBITS A and B respectively. Plaintiffs have exhausted their

administrative remedies.

       12.     The Complaint in this action was timely filed within the 90-day period specified

in the respective Notices of Right to Sue.

                  IV. FACTUAL BACKGROUND AND ALLEGATIONS

       A.      Defendants’ Structure and Hierarchy

       13.     At all times relevant, including since approximately 2000 to present, Defendant

XLEAR is believed to be a domestic for-profit company and enterprise, engaged in interstate

commerce with its headquarters and principal place of business located at 723 South Auto Mall

Drive, American Fork, Utah 84003.

       14.     At all times relevant, XLEAR is primarily a manufacturer of sinus and nasal

sprays and other xylitol-based sweetener products which it distributes in various locations in

Utah and North America.

       15.     At all times relevant, including since 2013, Defendant Robbs is and has been an

individual; and an owner, officer, proxy, and/or agent of XLEAR.

       B.      Defendant XLEAR Had a Special Relationship With Plaintiffs

       16.     From November 27, 2017 to in or about April 2018, a special relationship existed

between XLEAR and each Plaintiff, including an employer-employee relationship.



                                               4
          Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 5 of 36




       17.     From 2013 through April 2018, Robbs was in a position of authority, power, and

trust over Plaintiffs and their employment, including as XLEAR’s proxy, agent, and an owner.

       18.     On or about November 27, 2017, and thereafter, each Plaintiff and XLEAR

entered into express oral and implied contracts, promises and agreements.

       19.     Among the contracts, promises, agreements, and representations made by XLEAR

to each Plaintiff, and to induce each to rely, and upon which each did rely, leave other

employment and opportunities, and enter into the agreements, were promises and representations

that XLEAR would not discharge Plaintiffs without good, just, or legitimate cause.

       20.     Each Plaintiff agreed to be employed by XLEAR and provide their substantial

time, talent, skill, experience, knowledge, and industry.

       21.     XLEAR agreed in exchange that it would pay compensation to each Plaintiff,

including wages, vacation, bonuses, and other compensation.

       22.     XLEAR also agreed that it would not act arbitrarily with either Plaintiff.

       23.     XLEAR also agreed that it would act with mutual consent with each Plaintiff.

       24.     XLEAR also agreed that it would act with mutual respect towards each Plaintiff.

       C. Defendants Assisted, Enabled and Were Complicit in the Conduct Toward Plaintiffs

       25.      Prior to November 2017, XLEAR and Robbs knew, but failed to warn or protect

Ms. Jensen and Ms. McCartney, of and from Robbs’s sexual harassment and behaviors towards

female employees of XLEAR, and that Robbs’s behaviors had resulted in other women being

harassed, harmed, disrespected, and injured including in the workplace at XLEAR.

       26.     Prior to November 2017, XLEAR created and with Robbs had special knowledge

of, and approved XLEAR’s no-tolerance anti-harassment, anti-retaliation, and harassment-free



                                                  5
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 6 of 36




environment policies expressly prohibiting any form of unlawful harassment by anyone,

including any supervisory personnel, co-worker, vendor, client, or customer, that is sexual in

nature or based on race, color, religion, gender, pregnancy, disability, and/or any other status or

characteristic protected by law, and that violation of XLEAR’S policy will result in disciplinary

action up to and including termination. XLEAR’S harassment-free environment policy also

prohibits retaliation against anyone who raises a complaint of discrimination or harassment in

good faith or anyone who witnesses discrimination or harassment. XLEAR and Robbs each had

a specific mental state in which Robbs, individually and as an agent of XLEAR, knew or

expected that injury would be caused by and the consequences of his actions towards women,

including Plaintiffs.

       27.     XLEAR’S additional policy, Maintaining a Harassment Free Environment at the

workplace, states:

       “Although we have always believed in the principles underlying a harassment free
       environment, Xlear, Inc. believes that this subject is important enough to warrant
       a specific policy statement, which is written below.

       A.      PURPOSE

               In order to provide a productive and pleasant working environment, it is
               important that we at Xlear maintain an atmosphere characterized by
               mutual respect. Accordingly, the kind of conduct characterized as
               harassment below is not tolerated. In addition, we need to protect
               company employees (to the extent possible) from reported harassment by
               non-employees.

       B.      DEFINITIONS

               1.       In general, ethnic or racial slurs, jokes, and other verbal or physical
                        conduct relating to a person's race, color, religion, age (40 and
                        over), sex, gender, sexual orientation, gender identity, pregnancy,
                        disability, national origin, ethnic background, genetic information
                        (including of a family member), military service, and/or


                                                   6
     Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 7 of 36




               citizenship, or any other classification protected by applicable
               local, state or federal law may constitute harassment (including
               sexual harassment) when they unreasonably interfere with a
               person's work performance or create an intimidating work
               environment.

        2.     Sexual harassment has been defined by federal and state
               regulations as a form of sex discrimination. It can consist of
               unwelcome sexual advances; requests for sexual favors; the display
               of derogatory posters, cartoons, or drawings; or other physical or
               verbal conduct of a sexual nature by supervisors or others.

               (a)    Sexual harassment exists when:

                      (1)     Supervisors or managers make submission to the
                              type of conduct described above either an explicit or
                              implicit term or condition of employment decision
                              (including hiring, compensation, promotion or
                              retention); or
                      (2)     Supervisors or managers use submission to or
                              rejection of such conduct as a basis for employment
                              decisions.

               (b)    Sexual harassment may also exist when the type of conduct
                      described above unreasonably interferes with another
                      employee's work performance, or creates an intimidating,
                      hostile or offensive work environment.

        3.     Employee for the purpose of this policy statement is defined as
               anyone that is employed by Xlear including officers, managers and
               supervisors.

C.      POLICY

        Harassment, including sexual harassment, is contrary to the basic
        standards of conduct between individuals, and state law, the Federal
        Employment and Housing Commission (FEHC), and EEOC regulations
        prohibit it. It is a violation of company policy for any employee to engage
        in any of the acts or behavior defined above. This includes doing any of
        the following, which may unreasonably affect or interfere with an
        employee's work performance to other employees, clients, suppliers, or
        other associates of Xlear or which could create an intimidating, hostile or
        offensive work environment.



                                         7
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 8 of 36




               1.     Threaten or insinuate either explicitly or implicitly that another
                      employee's refusal to submit to sexual advances will adversely
                      affect the employee's employment, evaluation, wages,
                      advancement, assigned duties, or any other condition of
                      employment or career development.

               2.     Make unwelcome sexual flirtations, advances, or propositions.

               3.     Engage in verbal abuse (including of a sexual nature).

               4.     Display sexually suggestive or derogatory pictures, cartoons,
                      posters, or drawings.

               5.     Make slurs, jokes, and other verbal, graphic, or physical gestures
                      relating to an individual's race, color, religion, age (40 and over),
                      sex, gender, sexual orientation, gender identity, pregnancy,
                      disability, national origin, ethnic background, genetic information
                      (including of a family member), military service, and/or
                      citizenship, or any other classification protected by applicable
                      local, state or federal law.

               The Company does not tolerate violations to this policy, whether such acts
               or behavior occur on company premises or while at such activities as trade
               shows, visiting clients/vendors, etc. The Company takes corrective action
               when an employee is determined to have violated this policy. Such actions
               may include a wide range of disciplinary measures up to and including
               discharge.”

       D.      Plaintiff Baylee Jensen

       28.     On November 27, 2017, Ms. Jensen, a female then-age 23, began her employment

with XLEAR full-time in the position of E-Commerce Sales Manager.

       29.     While employed at XLEAR, Ms. Jensen was to be paid an annual salary of

$50,000, commissions, bonuses, and other compensation.

       30.     Robbs, then-age 48, an owner, officer (Vice President), proxy, and/or agent of

XLEAR, was Mr. Jensen’s immediate supervisor and a member of senior management.




                                                8
          Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 9 of 36




       31.     At, or shortly after the time Ms. Jensen was hired, Robbs noticed and became

very attracted to her.

       32.     Unlike the male person whose position Ms. Jensen replaced, Robbs sought to treat

Ms. Jensen, a female, differently by engaging in much travel with her including alone on

extended business trips out of state to trade shows and visiting clients and/or vendors.

       33.     During the business trips, Robbs engaged in unwelcomed sexual harassment and

created a hostile work environment with many uncomfortable, inappropriate, and offensive sex-

based comments towards Ms. Jensen and cornering and probing her about her personal life.

       34.     In December 2017, Robbs took Ms. Jensen on what was to be a trip for a business

account meeting in Long Beach, California. This was their first work trip together. Upon

arriving at the hotel where Ms. Jensen was to stay, Robbs went to her room stating he had to

make a “business call”. Once in Ms. Jensen’s room, Robbs began to disrobe by taking off his

shirt to “soak up the sun” on the balcony. He proceeded to get “comfortable” on Ms. Jensen’s

hotel-room bed. Robbs talked about prior business trips he had taken volunteering that he “did

not sleep with girls, but they came around.”

       35.     During the Long Beach trip, Robbs engaged in unwelcomed and unpermitted

touching of Ms. Jensen’s person, including by giving her unsolicited hugs.

       36.     In a subsequent business trip in December 2017, Robbs took Ms. Jensen to New

York. After arriving, Robbs asked Ms. Jensen to go hot tubbing with him. Robbs’s request was

unwelcomed and unsolicited. Ms. Jensen said “no”. When Ms. Jensen also stated she did not

bring her swimming suit, Robbs suggested she come in her bra and underwear. Also, during this




                                                  9
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 10 of 36




trip, Robbs made unsolicited, unwelcomed, and offensive sex-based personal comments,

including about his wife’s “boob job” and body, and other personal details about her and them.

       37.     After New York, Robbs, wanting to spend more time alone with Ms. Jensen,

drove her to Philadelphia for a business account meeting, then they flew to Chicago.

       38.     In Chicago, Robbs continued making unsolicited, unwelcomed, harassing, and

offensive sex-based personal comments directed to Ms. Jensen. For example, Robbs tells Ms.

Jensen to wear Lulu leggings to exercise and run in front of him “for motivation”.

       39.     In subsequent occasions after returning to Utah, Robbs over months continued

with his unwelcomed, unsolicited, and offensive sexual harassment towards Ms. Jensen and his

continuing creation of a severe and pervasive offensive and hostile work environment, including:

               ■      Making comments about and/or directed to Ms. Jensen and her physical

       appearance and body; how he wanted to travel with her; stating that she was “hot”,

       “sexy”, a “Booth Babe” for trade shows.

               ■      Engaging in inappropriate physical touching, assault and battery, of Ms.

       Jensen person and body without her consent, such as brushing up against and touching of

       her body and buttocks.

               ■      Making unsolicited expressions and sexual innuendos, sexual flirtations,

       sexual advances and sexual propositions directed to Ms. Jensen including that she spend

       time with him outside of the office; commenting that he is a “bad bad boy”; and

       suggesting that he is “solid in a good way”.

               ■      Making unwelcomed offers to buy Ms. Jensen things such as clothes,

       shoes, massages, and travel; wanting to spend more time with her; stating to her, “Hang



                                                 10
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 11 of 36




       around me long enough and I'll take you anywhere you want.” “I’ll take you anywhere in

       the world.”

               ■       Multiple comments about Ms. Jensen’s personal physical appearance,

       body, and probing inquiries about her personal and dating life.

               ■       Expressions of irritation and being upset directed at Ms. Jensen when she

       did not text him, and that she would not spend time with him outside of the office.

               ■       Insisting that he wants to take Ms. Jensen out to a five-course meal,

       including for her birthday demanding that she spend more time with him.

       Uncomfortable, Ms. Jensen refused Robbs’s unwelcomed demands, sexual flirtations,

       sexual advances, and advances, saying “no”, and telling Robbs he should enjoy the day

       (Valentine’s Day) with his wife.

               ■       Engaging in inappropriate physical touching, assault and battery, of Ms.

       Jensen person and body without her consent, such as touching her body and buttocks

       using a Thera gun (a neuromuscular percussive therapy device that provides muscle

       activation, recovery, and pain relief) which Robbs brought into the workplace, and acted

       as if it was a sexual vibrator.

               ■       Making vulgar encounters with scary sexually-offensive comments

       directed to Ms. Jensen such as, “I’ll just be your pimp” and of “blow jobs”.

       40.     In the latter half of February 2018, Robbs directed Ms. Jensen to go on another

business trip with him to Spokane, Washington for account meetings. During this trip, Robbs

offered to buy Ms. Jensen gifts, including shoes, and sent texts her at her hotel saying he should

have brought coconut oil to massage her body. Robbs went on to make suggestions to Ms.



                                                11
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 12 of 36




Jensen that they should share a hotel room together. Later on this trip, Robbs insisted on driving

Ms. Jensen from Spokane to Seattle, not that there was any business in Seattle, but only for

Robbs to be with Ms. Jensen, show her the city of Seattle, and take her out to dinner, before their

next business trade show in Vancouver.

       41.     While in Seattle, Robbs saw a man looking at Ms. Jensen. Robbs said to Ms.

Jensen that he (Robbs) was going to “kill that guy”. Also, during this trip, Robbs repeatedly and

purposely brushed up against Ms. Jensen physically touching her body, unwelcomed and

unpermitted.

       42.     The next day in Vancouver for a business meeting trade show, Robbs continued

his constant barrage of sexual innuendo, advances, and comments directed at Ms. Jensen

personally, stating such things as, “I'll just be your pimp.” “Hang around me long enough and

I'll take you anywhere you want.” “I'll take you anywhere in the world.” At the trade show,

Robbs commented to people who were behind Ms. Jensen: “You have a good show, don’t you?”

referring to Ms. Jensen’s physical body and back-side appearance. These comments were also

upsetting to Ms. Jensen; further interfered with Ms. Jensen’s work performance; and created a

further severe and intimidating, hostile, and offensive work environment. Robbs knew and could

tell that his behaviors and comments towards Ms. Jensen were upsetting to her as he pulled her

aside and asked her if she was good. She wasn’t. They then drove from Vancouver to Seattle,

and when Ms. Jensen wasn’t talking much, Robbs demanded, “Why are you not talking?”

“Don’t you want to be with me?”

       43.     When making comments directed to Ms. Jensen, including those above, Robbs

would watch for Ms. Jensen’s reaction and ask her questions about how she felt when he made



                                                 12
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 13 of 36




those comments knowingly and intentionally, with an intent to injure and cause harm and

distress to Ms. Jensen and for the “shock value”. XLEAR and Robbs intended and expected to

cause Ms. Jensen injury and distress by Robbs’s behaviors. Ms. Jensen knew Robbs did not like

it when she was unresponsive, and Robbs would become angry and hostile at her.

       44.     The work environment became increasingly hostile, offensive, and intimidating.

When Ms. Jensen would not respond as Robbs wanted, Robbs would made demeaning demands

and statements with further intent to injure and cause harm and distress to Ms. Jensen.

       45.     On or about February 27, 2018, Robbs called Ms. Jensen about her not talking to

him or texting him. Ms. Jensen complained to Robbs, and voiced her concerns; however, Robbs

responded by berating her; making comments about her personal life; and giving her a detailed

run down of guys she had gone out with and when she had been on dates.

       46.     XLEAR and Robbs knew Ms. Jensen was a ball of nerves around him and he

knew how uncomfortable he made her, and they acted intentionally despite such knowledge.

       47.     In the first half of March 2018, Ms. Jensen went on another business trip to the

Los Angeles, California area for an ExpoWest trade show. Robbs also went. When Ms. Jensen

arrived, Robbs told Ms. Jensen that he tried getting a beach house for her and him but that it

wouldn’t look good since other employees were there.

       48.     While other employees, including Plaintiff Ms. McCartney, were setting up the

trade show booth, assembling shelving, seating, displays which involved a lot of bending, Robbs

was wandering around and while Ms. McCartney (pregnant) was bent over putting a drawer

together, Robbs made unsolicited and unpermitted touching of Ms. McCartney’s physical body

striking and slapping Ms. McCartney on her buttocks knowingly and intentionally with intent to



                                                 13
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 14 of 36




injure and cause harm and distress to Ms. McCartney. Robbs then said, “I couldn't help it.” Ms.

McCartney complained to Robbs about his behaviors, and specifically told Robbs “that’s not

okay.” In observing Robbs, one could tell that Robbs could see and knew that Ms. McCartney

was upset. Despite Ms. McCartney’s complaints, the harassment, hostile work environment, and

abuse did not stop but rather continued.

       49.     In or about the first half of April 2018, Ms. Jensen went to Robbs’s office and

complained to him about the concerns, including the sexual harassment and hostile work

environment, and frustrations she had including all of his behaviors including towards her.

When Ms. Jensen made her complaints and expressed the problems, Robbs retaliated against her;

threatened Ms. Jensen with termination; and continued with even more harassment and mockery,

including sarcastic and demeaning looks; and statements to her, with winks and more sexual

comments, harassment, intimidation, and offensive innuendos, advances, and quid pro quo

propositions, stating to Ms. Jensen, “I will give you whatever you want.” Ms. Jensen declined.

       50.     During the above events, Robbs was in the position of power, authority, and

control over Ms. Jensen’s job and promotion opportunities, and from there, Robbs used

transference, manipulation, perverted unjust power, and other methods with the intent to injure

Ms. Jensen all with a knowing, conscious and deliberate intent directed at Ms. Jensen with the

purpose of inflicting injury upon her, forcing her to be trapped, intimidated, scared for her safety

and well-being, and fearful of losing her job.

       51.     After Robbs’ further advances to Ms. Jensen were rejected, spurned, rebuffed, and

refused by Ms. Jensen, including through her complaints to XLEAR and Robbs and her protected

activities, XLEAR and Robbs took retaliatory action directed against her with the intent to injure



                                                 14
          Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 15 of 36




Ms. Jensen all with a knowing, conscious, and deliberate intent and expectation to cause, and

with the purpose of causing and inflicting, further injury upon Ms. Jensen.

        52.     Despite the representations, promises, and agreements with Ms. Jensen, XLEAR,

including Robbs, engaged in continuing gender discrimination against, harassment of, and a

continuing intolerable hostile work environment directed towards Ms. Jensen including after she

complained.     XLEAR’s outrageous behaviors and discrimination, harassment, hostile work

environment, threats of termination, and retaliation, became so unreasonable, intolerable, and

caused the altering of the terms, benefits, enjoyments, and conditions of Ms. Jensen’s

employment resulting in the active and/or constructive wrongful termination of Ms. Jensen’s

employment on or about April 18, 2018—all in direct violation of her rights and the express

promises made to her, and in retaliation for her rejection of Robbs; her complaints of harassment;

and in retaliation including for her protected activities.

        53.     The conduct, behaviors, retaliation, and adverse action against Ms. Jensen would

not have been taken by XLEAR but for Ms. Jensen’s challenges against and opposition to the

unlawful gender discrimination, sexual harassment, quid pro quo, hostile work environment, and

retaliation, and/or her participation in protected activities.

        54.     Unfortunately, XLEAR’s behaviors also breached and did violence to XLEAR’s

promises and commitments, to Ms. Jensen, including:

                a.    That Ms. Jensen was impeded in the company;

                b.    That Ms. Jensen was not protected in her employment or physically;

                c.    That Ms. Jensen was not provided with all that is necessary from XLEAR,

but was further retaliated against resulting in active and/or constructive wrongful termination.



                                                    15
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 16 of 36




       55.     Instead of correcting and stopping the gender discrimination, sexual harassment,

hostile work environment, and retaliation, XLEAR continued with intentional adverse actions

and illegal behaviors.

       56.     Up to the time of her termination, Ms. Jensen had performed and adhered to all of

her requirements and obligations with XLEAR.

       57.     Any conditions, covenants, or promises which Ms. Jensen has not performed was

not performed as a result of Defendants’ breaches, discriminatory, and illegal conduct excusing

and preventing any such performance by Ms. Jensen.

       58.     Since her termination, Ms. Jensen has made demands for Defendants to honor

their legal obligations, promises, and agreements; however, Defendants have willfully

stonewalled, failed and refused to do so, thus denying and cheating Ms. Jensen out of the fruits

and benefits of her hard work and dedicated labors.

       E.      Plaintiff Jessica McCartney

       59.     Plaintiff Ms. McCartney incorporates by reference the above allegations as if set

forth fully herein in support of her claims, including those of unlawful gender discrimination,

sexual harassment, hostile work environment, and retaliation.

       60.     On November 27, 2017, Ms. McCartney, a female then-age 31, began her

employment with XLEAR as a full-time Executive Assistant and Event and Trade Show

Coordinator.

       61.     While employed at XLEAR, Ms. McCartney was to be paid an annual salary of

$55,000, commissions, bonuses, and other compensation.




                                                16
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 17 of 36




       62.    Robbs, then-age 48, an owner, officer (Vice President), proxy, and/or agent of

XLEAR, was Mr. McCartney’s immediate supervisor and a member of senior management.

       63.    At or shortly after the time she was hired, Ms. McCartney began to be subjected

to unwelcomed sexual harassment and an offensive, uncomfortable, inappropriate, toxic, and

hostile work environment, including with Robbs acting willfully, intentionally, knowingly, and

with an intent to injure and cause harm and distress to Ms. McCartney, with his:

              ■       Making unsolicited sexual comments directed about and at Ms.

       McCartney and her appearance and body and well as the same of other female co-

       workers.

              ■       Making unsolicited sexual comments directed about and at Ms.

       McCartney by Robbs who had brought into the workplace a Thera gun (a neuromuscular

       percussive therapy device that provides muscle activation, recovery, and pain relief) and

       acted as if it was a sexual vibrator and then intentionally stated directly to her that it

       should “not to put on genitalia/genitals, Jessica.”

              ■       Making multiple unsolicited       sexual comments intended and directed

       about Ms. McCartney about other female employees including Ms. Jensen, whom Robbs

       stated he wanted to travel alone with, and stating multiple times that he viewed that Ms.

       Jensen was “hot” and “sexy”, a “Booth Babe” for trade shows.

              ■       Making multiple unsolicited sexual comments creating and directed

       intentionally at and bringing Ms. McCartney in the middle of uncomfortable,

       unwelcomed, and a toxic and offensive environment about other female employees

       including Ms. Jensen, to the point Ms. McCartney would go home upset about the sexual



                                                  17
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 18 of 36




       comments Robbs said today which were interfering with Ms. McCartney’s job and job

       performance.

       64.    Others at XLEAR, including XLEAR’S Chief Executive Officer and owner,

Nathan Jones (“Jones”), also willfully and knowingly make multiple uncomfortable sexual

comments and innuendos intended to harass, injure and cause harm and distress and directed to

Ms. McCartney in the workplace. For example, while Ms. McCartney was doing her job

preparing for an Efficient Collaborative Retail Marketing event (“ECRM”), Mr. Jones was eating

some cashews and when Ms. McCartney asked for some, Mr. Jones intended and directed

offensive comments to Ms. McCartney stating, “Oh, you want some of my nuts?” then laughed.

       65.    On another occasion, Ms. McCartney was going to scan something for Mr. Jones

when he knowingly and intentionally said additional sexual comments and innuendos directly to

her in a sexually-suggesting manner, “Oh, you’re going to do that for me?”

       66.    During her employment, including in December 2017 and thereafter, Ms.

McCartney was pregnant and suffered pregnancy complications, including for a disabling

medical condition, a hemorrhage mass, a physical impairment that substantially limited Ms.

McCartney’s major life activities and which involved emergency medical treatment.

       67.    Ms. McCartney informed XLEAR of her pregnancy conditions and told XLEAR

of her pregnancy conditions.

       68.    At work during her pregnancy, Ms. McCartney experienced stomach pains and

labor symptoms.

       69.    In March 2018, Ms. McCartney, while pregnant, was on a business trip to the Los

Angeles, California area for an ExpoWest trade show. Robbs was also there.



                                                18
          Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 19 of 36




       70.     While others, including Plaintiff Ms. McCartney, were setting up the trade show

booth, assembling shelving, seating, displays which involved a lot of bending, Robbs was

wandering around and while Ms. McCartney (pregnant) was bent over putting a drawer together,

Robbs made unsolicited and unpermitted touching of Ms. McCartney’s physical body striking

and slapping Ms. McCartney on her buttocks knowingly and intentionally with intent to injure

and cause harm and distress to Ms. McCartney. Robbs then said, “I couldn’t help it.”      Ms.

McCartney complained to Robbs about his behaviors, and specifically told Robbs “that’s not

okay.” In observing Robbs, one could tell that Robbs could see and knew that Ms. McCartney

was upset. Despite Ms. McCartney’s complaints, the harassment, hostile work environment, and

abuse did not stop but rather continued.

       71.     Shortly after the ExpoWest tradeshow, Ms. McCartney learned that Mr. Jones

(XLEAR’S Chief Executive Officer and an owner), Mr. Peter Vanderhoof (“Vanderhoof”)

(XLEAR’S Chief Financial Officer/Chief Operating Officer and Board of Directors Member),

and Robbs (XLEAR’S Vice President and an owner) made demeaning and discriminatory

statements about Ms. McCartney for her being pregnant stating that they should not have sent

Ms. McCartney on the trip since she was pregnant; that “Jessica should not represent the

company at shows because she’s pregnant”; that “we shouldn’t send a pregnant girl to trade

shows”.

       72.     Ms. McCartney’s pregnancy and pregnancy disabilities were a continuing issue of

discriminatory treatment towards her with XLEAR, with multiple, constant, degrading and

unwelcomed, unsolicited, and offensive comments intentionally directed to her, such as:




                                                19
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 20 of 36




               ■       Multiple demeaning comments about Ms. McCartney’s pregnancy,

condition, and belly by Vanderhoof and others directed to and about her.

               ■       Comments by Vanderhoof directed to Ms. McCartney while she was

       working and saying to her and all those around: “Don’t ask Jess if she’s pregnant, it’s just

       a big beer belly”.

               ■       Comments by Robbs, referring to Ms. McCartney and her pregnancy: “So

       now I am stuck with an emotional pregnant girl”.

               ■       Other belittling and hostile comments were made by Jones to Ms.

       McCartney, including: “I’ll have you pray for me because I know I stand a chance, and

       another about whether Ms. McCartney drank wine.

               ■       Vanderhoof coming up behind Ms. McCartney and assaulting and

       battering without her permission or consent by grabbing her shoulders with a firm grip.

       73.     All of the above events and treatment caused Ms. McCartney to struggle to

perform her job and created a terrible, toxic, and hostile environment to work in.

       74.     During the above events, Robbs, Jones, and Vanderhoof were in positions of

power, authority, and control over Ms. McCartney’s job and promotion opportunities, and from

there, Robbs, Jones, and Vanderhoof used transference, manipulation, perverted unjust power,

and other methods with the intent to injure Ms. McCartney all with a knowing, conscious and

deliberate intent directed to Ms. McCartney with the purpose of inflicting injury upon her,

forcing her to be trapped, scared, and fearful of losing her job.

       75.     Despite the representations, promises, and agreements with Ms. McCartney,

XLEAR, including Robbs, Jones, and Vanderhoof engaged in continuing gender discrimination



                                                  20
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 21 of 36




against, harassment, and a continuing intolerable hostile work environment directed towards Ms.

McCartney including after she complained. XLEAR’s outrageous behaviors and discrimination,

harassment, hostile work environment, and retaliation, became so unreasonable, intolerable, and

caused the altering of the terms, benefits, enjoyments, and conditions of Ms. McCartney’s

employment resulting in the active and/or constructive wrongful termination of Ms. McCartney’s

employment on or about April 28, 2018—all in direct violation of her rights and the express

promises made to her, and in retaliation for her voicing complaints of Robbs’s behaviors; her

complaints of harassment; and her protected activities.

       76.     The conduct, behaviors, retaliation, and adverse action against Ms. McCartney

would not have been taken by XLEAR but for Ms. McCartney’s challenges against and

opposition to the unlawful gender discrimination, sexual harassment, hostile work environment,

pregnancy, disabilities, and retaliation, and/or her participation in protected activities.

       77.     Unfortunately, XLEAR’s behaviors also breached and did violence to XLEAR’S

promises and commitments, to Ms. McCartney, including:

               a.    That Ms. McCartney was impeded in the company;

               b.    That Ms. McCartney was not protected in her employment and physically;

               c.    That Ms. McCartney was not provided with all that is necessary from

XLEAR.

       78.     Instead of correcting and stopping the gender discrimination, sexual harassment,

hostile work environment, and retaliation, XLEAR continued with intentional adverse actions

and illegal behaviors.




                                                   21
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 22 of 36




       79.     Up to the time of her termination, Ms. McCartney had performed and adhered to

all of her requirements and obligations with XLEAR.

       80.     Any conditions, covenants, or promises which Ms. McCartney has not performed

was not performed as a result of Defendants’ breaches, discriminatory, and illegal conduct

excusing and preventing any such performance by Ms. McCartney.

       81.     Since her termination, Ms. McCartney has made demands for Defendants to

honor their legal obligations, promises, and agreements; however, Defendants have willfully

stonewalled, failed and refused to do so, thus denying and cheating Ms. McCartney out of the

fruits and benefits of her hard work and dedicated labors.

                                   V. CAUSES OF ACTION

                                         FIRST COUNT
   (Violations of Civil Rights and Statutory Discrimination, including Title VII and PDA
   all Plaintiffs: Gender / Sexual Harassment / Hostile Work Environment / Retaliation;
                Ms. Jensen: Quid Pro Quo; Ms. McCartney: Pregnancy / PDA)
                                (Against Defendant XLEAR)

       82.     Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

       83.     From on or about November 27, 2017 to on or about April 18, 2018, Ms. Jensen

was employed with Defendant XLEAR.

       84.     From on or about November 27, 2017 to on or about April 28, 2018, Ms.

McCartney was employed with Defendant XLEAR.

       85.     Defendant XLEAR is an employer affecting commerce with more than 100

employees.




                                                  22
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 23 of 36




       86.     During their employment with XLEAR, Ms. Jensen and Ms. McCartney have

been members of protected classes, including on the basis of their gender/sex (female), and Ms.

McCartney’s pregnancy(“Protected Classes”).

       87.     At all times during their employment with XLEAR, Ms. Jensen and Ms.

McCartney were qualified for the positions each held and for those positions which have been

denied to them.

       88.     During their employment, Ms. Jensen and Ms. McCartney were each objectively

and subjectively, subjected to gender discrimination, severe and pervasive sexual harassment,

hostile work environment, retaliation, and adverse employment action.            In the case of Ms.

Jensen, she was also subjected to quid pro quo sexual discrimination and harassment. In the case

of Ms. McCartney, she was also subjected to pregnancy discrimination. All of the above illegal

behaviors negatively impacted and altered the terms and conditions of each of their respective

employment, job opportunities, compensation, including based on their respective Protected

Classes, and each was retaliated against for protected action engaged in by each. Each suffered

adverse action, including active and/or constructive wrongful termination, all in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a), (k) et seq. Title VII of the Civil

Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. §§ 2000e-2(a), et seq. for employment

discrimination, including in the case of       Ms. McCartney as amended by The Pregnancy

Discrimination Act of 1978 (“PDA”) (Pub.L. 95-555), Section 701 of The Civil Rights Act of

1964, subsection (k).

       89.     XLEAR adopted policies and standards against gender discrimination, sexual and

other unlawful harassment, quid pro quo, hostile work environment, pregnancy discrimination,



                                                  23
          Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 24 of 36




retaliation of which XLEAR made promises to its employees and to Ms. Jensen and Ms.

McCartney particularly, including which is set forth above, which XLEAR violated.

        90.     XLEAR, including through Robbs, engaged in severe, pervasive, offensive,

abusive, and retaliatory conduct to Ms. Jensen and Ms. McCartney, including as described

herein, which violates the above statutes and law, and XLEAR’s own policies and standards.

Robbs acted wrongfully, and his conduct breached and fell below XLEAR’s policies, standards,

and expectations—in violation of XLEAR’S own written policies, including those prohibiting

gender discrimination, sexual harassment, quid pro quo, hostile work environment, pregnancy

discrimination—all of which resulted in interference with Ms. Jensen’s and Ms. McCartney’s

Constitutional and civil rights; their employment and work performance; creating a hostile and

abusive working environment and resulting in retaliation and termination.

        91.     Ms. Jensen and Ms. McCartney complained to XLEAR and engaged in protective

activities.   Following their protected activities, including notification to XLEAR of their

complaints, including as set forth above, Ms. Jensen and Ms. McCartney were subjected to

further gender and other forms of discrimination, sexual harassment, further hostile, abuse, a

toxic work environment, and retaliation, thus violating and denying each of their rights.

        92.     Ms. Jensen and Ms. McCartney were each treated less favorably than others not in

their Protected Classes. XLEAR allowed others, not in Ms. Jensen’s and/or Ms. McCartney’s

Protected Classes, to engage in the same or similar conduct without being treated with adverse

action like Ms. Jensen and Ms. McCartney were.




                                                 24
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 25 of 36




       93.     Ms. Jensen and Ms. McCartney are informed, believe and on that basis allege that

persons not in their same Protected Classes were treated more favorably than they were, and

were not treated like they were subjected to.

       94.     Although qualified for each of their positions, Ms. Jensen and Ms. McCartney

were subjected to disparate treatment and disparate impact discrimination, and tangible adverse

employment action when each was actively discriminated against, subjected to a hostile work

environment, harassed, and denied job advantages, retaliated against, and terminated from their

positions at XLEAR.

       95.     Ms. Jensen and Ms. McCartney each engaged in protected activities including

with each of their complaints; however, each was retaliated against, subjected to adverse action,

put in fear of reprisal, distraught, and subjected to adverse action because of and with the

motivating factors being each of their Protected Classes status.

       96.     As a result of XLEAR’S actions and willful violation of each of their rights, Ms.

Jensen and Ms. McCartney has each suffered irreparable injuries, including but not limited to

loss of pay, compensation and other economic losses; and each is entitled to recover damages

and relief, for emotional pain and suffering, mental anguish, humiliation, embarrassment,

personal indignity, loss of enjoyment of life, and other physical, mental, and intangible injuries

for all of which each should be compensated, as well as for liquidated and punitive damages,

Eshelman damages, pre-judgment and post-judgment interest, attorney fees, and costs, the exact

amount to be shown at the time of trial.

       WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.




                                                 25
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 26 of 36




                                      SECOND COUNT
                                         (Civil Assault)
                            (All Plaintiffs Against All Defendants)

       97.    Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

       98.    Additionally, separately, apart from, standing alone, and/or alternatively from any

employment discrimination, retaliation, and/or any Title VII, PDA and other claims in the First

Count, Defendants, including XLEAR and Robbs, and/or each of them, jointly, severally, and

individually, also perpetrated and engaged in harmful, offensive, assaulting conduct towards Ms.

Jensen and Ms. McCartney, including physical conduct initiated by Robbs which was unwanted,

unwelcomed, harmful, and damaging to Ms. Jensen and Ms. McCartney.

       99.    Defendants, and/or each of them, knew or should have known that their

threatened physical contact with Ms. Jensen and Ms. McCartney was unwanted, unwelcomed,

harmful, and damaging to each of them. XLEAR and Robbs took actions and behaviors directed

against Ms. Jensen and Ms. McCartney with the intent and specific mental state to injure each of

them all with a knowing, conscious, and deliberate intent with the knowledge, purpose and

expectation of inflicting injury upon Ms. Jensen and Ms. McCartney as a consequence.

       100.   Defendants’, and/or each of their, actions were perpetrated in such a manner so as

to cause Ms. Jensen and Ms. McCartney harm and suffering to each of them as a person

individually physically, mentally, and emotionally, including fear of danger, and imminent

apprehension of physical battery to each as well as physical and mental manifestations.

       101.   Defendants’, and/or each of their, actions, including the unpermitted assaulting

behaviors of Robbs upon Ms. Jensen and Ms. McCartney, were intentional, not accidental.




                                                 26
           Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 27 of 36




          102.   Defendants’, and/or each of their, actions were unjustified, without Ms. Jensen’s

and/or Ms. McCartney’s consent.

          103.   As a result of Defendants’, and/or each of their, actions, Ms. Jensen and Ms.

McCartney each felt the imminent apprehension, fear, shock, anxiety, and fright of such contact,

and was placed in great fear for each of their safety and well-being.

          104.   Defendants, and each of them, knew or should have known that their threatened

physical contact with Ms. Jensen and Ms. McCartney would cause both permanent emotional

harm and permanent physical harm to each of them.

          105.   As a direct and proximate result of the aforementioned actions by Defendants,

and/or each of them, Ms. Jensen and Ms. McCartney has each sustained and will sustain injury

damages including:

                 a.     extreme and severe pain and suffering, both physical and mental;

                 b.     economic damages, including bills and expenses for medical care and

mental health counseling that Ms. Jensen and Ms. McCartney required and will require in the

future;

                 c.     a diminution in the ability and capacity to work, earn money and perform

household and other services in the future; and

                 d.     non-economic damages, including a loss of enjoyment of life.

          WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.

                                           THIRD COUNT
                                            (Civil Battery)
                               (All Plaintiffs Against All Defendants)

          106.   Plaintiffs incorporate by reference the above allegations as if set forth fully herein.


                                                    27
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 28 of 36




       107.   Additionally, separately, apart from, standing alone, and/or alternatively from any

employment discrimination, retaliation, and/or any Title VII, PDA, and other claims in the First

Count, Defendants, including XLEAR and Robbs, and/or each of them, jointly, severally, and

individually, also perpetrated and engaged in battery by making harmful and offensive physical

and sexual contact upon Ms. Jensen and Ms. McCartney.

       108.   Defendants’, and/or each of their, actions towards Ms. Jensen and Ms.

McCartney, including physical contact were unwanted, unwelcomed, harmful, and damaging to

Ms. Jensen and Ms. McCartney. XLEAR and Robbs took actions and behaviors directed against

Ms. Jensen and Ms. McCartney with the intent and specific mental state to injure each of them

all with a knowing, conscious, and deliberate intent with the knowledge, purpose and expectation

of inflicting injury upon Ms. Jensen and Ms. McCartney as a consequence.

       109.   Defendants, and/or each of them, knew or should have known that their

intentional physical contact upon Ms. Jensen and Ms. McCartney was unwanted, unwelcomed,

and damaging to each of them.

       110.   Defendants’, and/or each of their, actions were perpetrated in such a manner so as

to cause Ms. Jensen and Ms. McCartney harm and suffering to each of them as a person

individually physically, mentally, and emotionally, including shock, fear of danger to Ms. Jensen

and Ms. McCartney.

       111.   Defendants’, and/or each of their actions were intentional, not accidental.

       112.   Defendants’, and/or each of their, actions were unjustified and without consent.

       113.   Defendants, and/or each of them, knew or should have known that their

intentional and/or reckless physical contact with Ms. Jensen and Ms. McCartney, including the



                                                28
           Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 29 of 36




touching of Ms. Jensen’s and Ms. McCartney’s body and person, was unwanted, unwelcomed,

harmful, offensive and/or damaging to each of them.

          114.    Defendants, and/or each of them, knew or should have known that their

intentional physical contact with Ms. Jensen and Ms. McCartney would cause both permanent

emotional harm and permanent physical harm to each of them.

          115.    As a direct and proximate result of the aforementioned actions by Defendants,

and/or each of them, Ms. Jensen and Ms. McCartney has each sustained and will sustain injury

damages including:

                  a.     extreme and severe pain and suffering, both physical and mental;

                  b.     economic damages, including bills and expenses for medical care and

mental health counseling that Ms. Jensen and Ms. McCartney required and will require in the

future;

                  c.     a diminution in the ability and capacity to work, earn money and perform

household and other services in the future; and

                  d.     non-economic damages, including a loss of enjoyment of life.

          WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.

                                          FOURTH COUNT
                                             (Negligence)
                 (Breach of Duties, Including Assumed Duties, Affirmative Duties)
                             (All Plaintiffs Against Defendant Robbs)

          116.    Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

          117.    Additionally, separately, apart from, standing alone, and/or alternatively from any

employment discrimination, retaliation, and/or any Title VII, PDA and other claims in the First



                                                     29
           Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 30 of 36




Count, Defendant Robbs individually owed statutory and other legal duties to Ms. Jensen and

Ms. McCartney, including, but not limited to: Not to harm Ms. Jensen or Mr. McCartney; not to

assault Ms. Jensen or Ms. McCartney; not to batter Ms. Jensen or Ms. McCartney; not to cause

emotional distress to Ms. Jensen or Ms. McCartney.

          118.   Defendant Robbs negligently or recklessly breached his duties of reasonable care

to Ms. Jensen and Ms. McCartney, choosing instead to engage in, assist in, enable, and/or

commit repeated negligent and reckless acts against Ms. Jensen and Ms. McCartney.

          119.   Robbs’s negligent or reckless conduct, directly, consequentially, and/or indirectly,

constituted breaches of the duties Robbs owed Ms. Jensen and Ms. McCartney.

          120.   As a direct and proximate result of the aforementioned actions by Robbs, Ms.

Jensen and Ms. McCartney has each sustained and will sustain injury damages including:

                 a.     extreme and severe pain and suffering, both physical and mental;

                 b.     economic damages, including bills and expenses for medical care and

mental health counseling that Ms. Jensen and Ms. McCartney required and will require in the

future;

                 c.     a diminution in the ability and capacity to work, earn money and perform

household and other services in the future; and

                 d.     non-economic damages, including a loss of enjoyment of life.

          121.   Robbs’s breaches of duties were substantial factors in Ms. Jensen’s and Ms.

McCartney’s injuries and damages, the exact amount to be shown at the time of trial.

          WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.




                                                   30
           Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 31 of 36




                                           FIFTH COUNT
                             (Negligent Infliction of Emotional Distress)
                              (All Plaintiffs Against Defendant Robbs)

          122.   Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

          123.   Additionally, separately, apart from, standing alone, and/or alternatively from any

employment discrimination, retaliation, and/or any Title VII, PDA and other claims in the First

Count, Defendant Robbs individually, engaged in outrageous conduct and acted with negligent

and/or reckless disregard of the consequences of his conduct, acting in a negligent manner

reasonably calculated to cause, or resulting in Ms. Jensen’s and Ms. McCartney’s severe

emotional distress and physical and emotional anguish, fear, and injury. Robbs’s conduct,

including described herein, has caused, and continues to cause, Ms. Jensen and Ms. McCartney

severe emotional distress.

          124.   As a direct and proximate result of the aforementioned actions by Robbs, Ms.

Jensen and Ms. McCartney has each sustained and will sustain injury damages including:

                 a.     extreme and severe pain and suffering, both physical and mental;

                 b.     economic damages, including bills and expenses for medical care and

mental health counseling that Ms. Jensen and Ms. McCartney required and will require in the

future;

                 c.     a diminution in the ability and capacity to work, earn money and perform

household and other services in the future; and

                 d.     non-economic damages, including a loss of enjoyment of life.

          WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.




                                                    31
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 32 of 36




                                          SIXTH COUNT
                            (Intentional Infliction of Emotional Distress)
                               (All Plaintiffs Against All Defendants)

       125.    Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

       126.    Additionally, separately, apart from, standing alone, and/or alternatively from any

employment discrimination, retaliation, and/or any Title VII, PDA and other claims in the First

Count, Defendants, including XLEAR and Robbs, and/or each of them, jointly, severally, and

individually, also engaged in intentional, atrocious, intolerable, and so extreme and outrageous

conduct towards Ms. Jensen and Ms. McCartney as to exceed the bounds of decency.

       127.    Defendants, and each of them individually, acted with the intent to inflict

emotional distress, wantonly, or at a minimum acted with reckless disregard of the probability of

causing emotional distress when it was certain or substantially certain that emotional distress

would result from their conduct towards Ms. Jensen and Ms. McCartney.

       128.    Defendants, and each of them individually, acted knowingly, intentionally (not

accidentally), and/or purposefully, and sought to, and did harm and injure Ms. Jensen and Ms.

McCartney, causing, and which continues to cause, each of them to suffer emotional distress,

physical and emotional anguish, fear, and injury that is so severe that no reasonable person could

be expected to endure it.

       129.    As a direct and proximate result of the aforementioned actions by Defendants,

and/or each of them, Ms. Jensen and Ms. McCartney has each sustained and will sustain injury

damages including:

               a.     extreme and severe pain and suffering, both physical and mental;




                                                   32
            Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 33 of 36




                  b.     economic damages, including bills and expenses for medical care and

 mental health counseling that Ms. Jensen and Ms. McCartney required and will require in the

 future;

                  c.     a diminution in the ability and capacity to work, earn money and perform

 household and other services in the future; and

                  d.     non-economic damages, including a loss of enjoyment of life.

           WHEREFORE, Plaintiffs pray judgment as hereinafter set forth.

                         VI. PUNITIVE AND LIQUIDATED DAMAGES
(Willful, Wanton, Malicious, Intent to Injure, Knowingly Reckless and/or Indifferent Conduct)
                               (All Plaintiffs Against All Defendants)
           130.    Plaintiffs incorporate by reference the above allegations as if set forth fully herein.

           131.    As to those Counts allowing punitive damages against Defendants, and/or any of

 them, jointly, severally, or individually, whether under Title VII, PDA or otherwise, Ms. Jensen

 and Ms. McCartney are informed, believe, and on that basis allege, that the conduct of

 Defendants, including XLEAR and/or Robbs, was willful, wanton, malicious and/or reckless

 and/or with the intent to injure and/or knowing with reckless indifference toward, with

 knowledge of and a disregard of the Title VII, PDA, and other civil rights of Ms. Jensen and Ms.

 McCartney.       Defendants XLEAR and/or Robbs, and each of them jointly, severally, and

 individually, either intended to cause harm or, at a minimum, were recklessly indifferent to the

 injury that would likely result from their acts and omissions. Defendants XLEAR and/or Robbs

 took actions and behaviors directed against Ms. Jensen and Ms. McCartney with the intent and

 specific mental state to injure her all with a knowing, conscious, and deliberate intent with the

 knowledge, purpose and expectation of inflicting injury upon Ms. Jensen and/or Ms. McCartney


                                                     33
         Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 34 of 36




as a consequence. Defendants’ despicable conduct was done maliciously, fraudulently, and

oppressively with a conscious, reckless, willful, and/or callous disregard of the probable

detrimental consequences to Ms. Jensen and/or Ms. McCartney, and knowing that Defendants’,

and/or each of their, conduct was substantially certain to vex, annoy, and injure Ms. Jensen and

Ms. McCartney, and entitling Ms. Jensen and Ms. McCartney to punitive damages in an amount

appropriate to punish or set an example of Defendants XLEAR and/or Robbs, and each of them

jointly, severally, and individually.

                                  VII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that the Court enter a judgment against each of the

Defendants, jointly, severally, and individually:

       As to the First Count for Violations of Civil Rights and Statutory Discrimination,

including Title VII and PDA (all Plaintiffs: Gender / Sexual Harassment / Hostile Work

Environment / Retaliation; Ms. Jensen: Quid Pro Quo; Ms. McCartney: Pregnancy / PDA),

against Defendant XLEAR:

       1.      For general damages according to proof;

       2.      For special and compensatory damages in a sum according to proof;

       3.      For back pay and future pay;

       4.      For equitable, declaratory, injunctive relief, including reinstatement;

       5.      For liquidated and punitive damages in an amount sufficient to punish Defendant;

       6.      For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       7.      For attorney fees, costs, and expenses incurred herein;

       8.      For Eshelman damages; and



                                                    34
        Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 35 of 36




       9.     For such other and further relief as the Court deems just and proper.

       As to the Second Count for Civil Assault, all Plaintiffs against all Defendants:

       1.     For general damages in a sum according to proof;

       2.     For compensatory and special damages in a sum according to proof;

       3.     For punitive damages in an amount sufficient to punish Defendants;

       4.     For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       5.     For attorney fees if permitted by law and costs of suit incurred herein; and

       6.     For such other and further relief as the Court deems just and proper.

       As to the Third Count for Civil Battery, all Plaintiffs against all Defendants:

       1.     For general damages in a sum according to proof;

       2.     For compensatory and special damages in a sum according to proof;

       3.     For punitive damages in an amount sufficient to punish Defendants;

       4.     For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       5.     For attorney fees if permitted by law and costs of suit incurred herein; and

       6.     For such other and further relief as the Court deems just and proper.

       As to the Fourth Count for Negligence (Breach of Duties, including Assumed Duties,

Affirmative Duties), all Plaintiffs against Defendant Robbs:

       1.     For general damages in a sum according to proof;

       2.     For compensatory and special damages in a sum according to proof;

       3.     For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       4.     For their costs of suit incurred herein; and

       5.     For such other and further relief as the Court deems just and proper.



                                                 35
        Case 2:19-cv-00413-EJF Document 2 Filed 06/17/19 Page 36 of 36




       As to the Fifth Count for Negligent Infliction of Emotional Distress, all Plaintiffs

against Defendant Robbs:

       1.     For general damages according to proof;

       2.     For special and compensatory damages in a sum according to proof;

       3.     For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       4.     For costs incurred herein; and

       5.     For such other and further relief as the Court deems just and proper.

       As to the Sixth Count for Intentional Infliction of Emotional Distress all Plaintiffs

against all Defendants:

       1.     For general damages according to proof;

       2.     For special and compensatory damages in a sum according to proof;

       3.     For punitive damages in an amount sufficient to punish Defendants;

       4.     For pre-judgment and post-judgment interest at the maximum rate allowed by law;

       5.     For costs incurred herein; and

       6.     For such other and further relief as the Court deems just and proper.


                             VIII. DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand and exercise their Constitutional rights to a jury trial.


       DATED this 17th day of June 2019               ANDRUS LAW FIRM, LLC


                                                      BY: /s/ Randy M. Andrus
                                                      RANDY M. ANDRUS
                                                      Attorney for Plaintiffs
                                                      BAYLEE JENSEN
                                                      JESSICA McCARTNEY


                                                 36
